Opinion issued May 8, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00154-CV
          01-03-00416-CV
____________

IN RE GWENDOLYN BOONE, Relator




Original Proceeding on Petitions for Writs of Mandamus and Prohibition




MEMORANDUM OPINION In cause number 01-03-00154-CV, relator Gwendolyn Boone has filed a
petition for a writ of mandamus complaining that Judge James D. Squier


 has violated
her Fifth Amendment right against self-incrimination by ordering her to authorize the
real party in interest Maurice Shaw to obtain documents from the United States Secret
Service regarding the Service’s investigation of Boone.  In cause number 01-03-00416-CV, Boone has a filed a petition for a writ of prohibition to prevent Judge
Squier from enforcing his order until we rule on the petition for writ of mandamus.
          We deny the petitions for writs of mandamus and prohibition.
PER CURIAM
Panel consists of Justice Hedges, Jennings, and Alcala.